J-A02007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ANTONIO SORTINO, M.D.                    :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 THE WASHINGTON HOSPITAL AND              :
 GARY B. WEINSTEIN                        :
                                          :   No. 621 WDA 2018
                    Appellants            :

             Appeal from the Judgment Entered March 29, 2018
    In the Court of Common Pleas of Washington County Civil Division at
                            No(s): 2013-3118


BEFORE: SHOGAN, J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                       FILED DECEMBER 16, 2020

      The Washington Hospital and Gary B. Weinstein, (“Appellants”), appeal

from the judgment entered in the Common Pleas Court of Washington County

on March 29, 2018. We affirm.

      This appeal stems from a claim of tortious interference with a contract.

Antonio Sortino, M.D. (“Sortino”) was a cardiac surgeon, who first joined Three

Rivers Cardiac Institute (“Three Rivers”) in 1990. N.T., 3/7/17, at 101, 110.

When he began with Three Rivers, Sortino started performing heart surgery

at Mercy Hospital, and he remained there until 1994. Id. at 116. In 1994,

Sortino was assigned to Washington Hospital (“the Hospital”), first on a part-

time basis, and then full-time. Id. at 117. In approximately September of

2002, the Hospital entered into a contract with Three Rivers by which Three

Rivers became the exclusive provider of open heart cardiac-surgery services
J-A02007-20



at the Hospital. Id. at 3. Eventually, Sortino became the primary cardiac

surgeon for the Hospital. Id. at 120-121.

      Sortino became a shareholder in Three Rivers in 1995. N.T., 3/7/17, at

127-128; Exhibit 5. The shareholder agreement contained a covenant not to

compete, which restricted Sortino from working as a cardiac surgeon in

Allegheny, Washington, Westmoreland, and Butler Counties for a period of

five years after any cessation of employment with Three Rivers. N.T., 3/7/17,

at 128-129. Sortino served as Medical Director for the Hospital from 2002 to

2007, and was reappointed as Medical Director for the Hospital effective July

1, 2011. N.T., 3/7/17, at 141, 157, 162.

      On January 13, 2012, Mr. Weinstein, CEO and President of the Hospital,

sent a letter to Three Rivers, requesting that Sortino be removed as Medical

Director and as a surgeon at the Hospital on the basis of three events involving

Sortino’s alleged inappropriate conduct. N.T., 3/14/17, at 1408-1411; Exhibit

H-3, Letter 1/13/12. An incident on November 22, 2011, during which Sortino

allegedly lost his temper with the Hospital’s staff, served as the primary basis

for the request.   Id.; N.T., 3/7/17, at 203-206.    Mr. Weinstein eventually

demanded that either Sortino be removed or the exclusive contract between

the Hospital and Three Rivers would be terminated. Ultimately, Sortino was

removed from the Hospital by Three Rivers, and suffered a reduced income.

N.T., 3/7/17, at 207-208.      Despite this removal, however, the Hospital

continued to allow Sortino to perform surgeries for several months. Id. at

208-210.

                                     -2-
J-A02007-20



     Sortino withdrew as a shareholder of Three Rivers and resigned his

position as an employee on March 15, 2012. N.T., 3/9/17, at 484. As a result

of withdrawing as a shareholder, Sortino received $130,000 for his shares.

N.T., 3/9/17, at 487. Sortino signed a mutual release of all claims against

Three Rivers. Three Rivers offered Sortino employment at a reduced salary

at Butler Memorial Hospital (“Butler Hospital”), where Sortino was reassigned

on March 19, 2012. N.T., 3/8/17, at 285, 314-316. While at Butler Hospital,

Sortino began looking for new employment.        Id. at 303.   Three Rivers

terminated Sortino’s employment on February 5, 2013.

     After leaving Butler Hospital, Sortino briefly received unemployment

compensation benefits. Sortino eventually was hired at Conemaugh Hospital

in Johnstown, Pennsylvania, and he then went to West Virginia University

Hospital. N.T, 3/8/17, at 317-321. After West Virginia University Hospital,

Sortino accepted employment in Ohio at Affinity Hospital, then at Aultman

Health System, in Canton, Ohio. Id. at 324-326. During these times, Sortino

lived away from his family and earned less than what he made at Washington

Hospital. N.T., 3/8/17, at 317-329. In 2017, he finally earned as much money

as he did in 2011. N.T., 3/9/17, at 611.

     Sortino filed a complaint on October 7, 2013, alleging that Appellants

tortiously interfered with his contractual relations with his employer, Three




                                    -3-
J-A02007-20



Rivers.1,2 A two-week jury trial took place. At the close of Sortino’s case-in-

chief, Appellants moved for a compulsory non-suit, which the trial court

denied.

       At the close of Appellants’ case, they moved for a directed verdict, which

the trial court also denied. The case was submitted to the jury. The jury

returned a verdict in favor of Sortino and against Appellants and awarded

Sortino damages in the amount of $3,500,000. Post-trial motions were filed

and denied. A timely appeal was filed. Appellants and the trial court complied

with Pa.R.A.P. 1925.

       Appellants present the following issues for our review:

       1.    Did the trial court commit an error of law and/or abuse of
       discretion when it denied Appellants’ motions for directed verdict
       and judgment notwithstanding the verdict and should have
       instead directed the entry of judgment in Appellants’ favor where:

              a.    There was insufficient evidence to establish all
              elements of a tortious interference with contract
              claim?

              b.    The evidence established that Mr. Weinstein
              acted at all times within the scope of his authority as
              CEO and President of the Hospital and did not engage
              in any misfeasance?

       2.    Did the trial court commit an error of law and/or abuse of
       discretion when it failed to order a new trial or enter a remittitur,
       where:

____________________________________________


1   An Amended Complaint was filed on November 14, 2013.

2 The Complaint also contained a breach-of-contract count, which the trial
court dismissed through a summary judgment motion.

                                           -4-
J-A02007-20


            a.    The damages awarded to Dr. Sortino were so
            excessive that the verdict was against the weight of
            the evidence and/or the result of passion, prejudice,
            sympathy for Dr. Sortino, mistake, corruption, and/or
            a misconception of the law?

            b.    Dr. Sortino presented insufficient evidence of
            emotional distress and there was no connection
            between his alleged emotional distress and the letter
            sent by the Hospital to Three Rivers requesting his
            removal?

            c.    The damages awarded to Dr. Sortino were
            punitive in nature when he was not legally entitled to
            punitive damages?

      3.    Did the trial court commit an error of law and/or abuse its
      discretion when it failed to properly instruct the jury that:

            a.     Dr. Sortino must prove that Appellants had an
            intent to harm Dr. Sortino by interfering with a
            contractual relationship rather that a mere intent to
            interfere?

            b.    Dr. Sortino must prove that the Hospital and Mr.
            Weinstein were not providing truthful information or
            honest advice to Three Rivers or acting at least in part
            to protect some legitimate interest?

            c.     Mr. Weinstein could not be held individually
            liable for acting in the scope of his authority as a
            corporate officer unless Dr. Sortino proves that Mr.
            Weinstein engaged in misfeasance rather than mere
            nonfeasance?

            d.    Damages should not be awarded on the basis of
            sympathy or benevolence but should be limited to
            reasonable compensation for the loss involved, that
            any liability on the part of Appellants was limited to
            actual damages that they directly and proximately
            cause, and that Dr. Sortino was not entitled to
            punitive damages?

Appellants’ Brief at 6-7.

                                     -5-
J-A02007-20


      Upon review of the issues raised, the credibility determinations made by

the trial court, the significant certified record, the briefs of the parties, and

the applicable legal authority, we conclude that the trial court opinion by the

Honorable President Judge, Katherine B. Emery, entered on April 18, 2019,

comprehensively and correctly disposed of Appellants’ claims. Accordingly,

we affirm the judgment entered in favor of Sortino, and we do so based on

the trial court’s opinion. The parties are directed to attach a copy of that

opinion in the event of further proceedings in this matter.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2020




                                      -6-
Circulated 12/03/2020 03:13 PM